“Bodine, J.
The appeal' in this case is from a judgment in a summary hearing in the Atlantic County Quarter Sessions Court held in November of 1947. The charge was that the appellant was guilty of a violation of the terms of his probation. He had previously been convicted of a violation of the gambling laws of this state. On December 18, 1-946, he was released from the State Prison with a five year probation period still in force. On November 18, 1947 he was notified of proceedings to revoke the probation and the suspension of sentence.
“The proceedings were instituted under R. S. 2:199-4, as amended, and were intended to afford the convicted man an opportunity to be heard in the summary proceedings to revoke the probation period and suspension of the sentence previously imposed.
“In compliance with the notice there was a hearing. The court, after the State offered evidence and the appellant not having seen fit to take the stand, revoked the probation and suspension of sentence, and sentenced the appellant to the State Prison for a term of not less than two and one-half years and not more than three years, and imposed a fine of $1,000.00.
“From our examination of the record, we think the proceedings were in all respects fair and designed to give the appellant a fair opportunity to be heard. We do not think *263the legislature intended to impose any particular form of procedure nor the manner of institution thereof. It is manifest that the appellant was informed of the charge and the purpose of the hearing and had a full opportunity to be heard. State v. Pascal, 133 N. J. L. 528.
Mr. Harry Miller argued the cause for the appellant (Mr. William B. Hunter, of counsel).
Mr. David R. Brone argued the cause for the respondent (Mr. Lewis P. Scott, Prosecutor of Atlantic County).
*We think the present appeal possésses no merit and the judgment under review should be affirmed with costs.”
Per Curiam.
The judgment under review w-ill be affirmed for the reasons expressed in the opinion of Mr. Justice Bodine in the Court below.
For affirmance: Chief Justice Vanderbilt and Justices Case, Heher, Oliphant, Wacheneeld, Burling and Ackerson—7.
For reversal: None.